Exhibit 10.9.2






NONQUALIFIED SAVINGS AND
DEFERRED COMPENSATION PLAN FOR
EMPLOYEES OF
AMERICAN WATER WORKS COMPANY, INC.
AND ITS DESIGNATED SUBSIDIARIES


(As amended and restated, effective as of January 1, 2017)









--------------------------------------------------------------------------------


Exhibit 10.9.2


NONQUALIFIED SAVINGS AND
DEFERRED COMPENSATION PLAN FOR
EMPLOYEES OF
AMERICAN WATER WORKS COMPANY, INC.
AND ITS DESIGNATED SUBSIDIARIES
ARTICLE I

PURPOSE
AWW previously adopted this Plan, effective as of the Original Effective Date,
in recognition of the services provided by certain key employees and officers of
the Employer. The Plan is intended to provide Group I Employees with the
opportunity to defer a portion of their Base Salary and Bonus on a tax-favored
basis and to receive Group I Matching Contributions on such deferrals, as well
as to receive an additional deemed annual contribution from AWW for a portion of
their Bonus, plus the portion of their Base Salary that exceeds the limit on
compensation under section 401(a)(17) of the Code. The Plan is also intended to
provide Group II Employees with the opportunity to defer a portion of their Base
Salary and Bonus on a tax-favored basis and to receive Group II Matching
Contributions on such deferrals, as well as to receive an additional deemed
annual contribution from AWW for a portion of their Base Salary that exceeds the
limit on compensation under section 401(a)(17) of the Code. Further, the Plan is
intended to provide Group III Employees with the opportunity to defer a portion
of their Base Salary and Bonus on a tax-favored basis and to receive Group III
Matching Contributions on their Base Salary Deferrals.
AWW intends that the Plan shall at all times be maintained on an unfunded basis
for federal income tax purposes under the Code and administered as a
non-qualified “top-hat” plan exempt from the substantive requirements of ERISA.
AWW also intends that the Plan be operated and maintained in accordance with the
requirements of section 409A of the Code and the regulations and rulings
thereunder. AWW desires to amend and restate the Plan, effective as of the
Effective Date, to incorporate prior amendments to the Plan, as well as to make
certain design and clarifying changes to the Plan.
All capitalized terms shall have the meanings set forth in Article II below.
ARTICLE II

DEFINITIONS
For purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
Section 2.01.    “Account(s)” means, as applicable, for (a) a Group I Employee,
his or her Group I Deferral Account, Group I Matching Account, Group I Employer
Defined Contribution Account and Special Contribution Account, (b) for a Group
II Employee, his or her Group II Deferral Account, Group II Matching Account and
Group II Employer Defined Contribution Account, and (c) for a Group III
Employee, his or her Group III Deferral Account, Group III Matching Account and
Special Contribution Account.    
Section 2.02.    “APP” means the American Water Works Company, Inc. Annual
Performance Plan, as in effect for the relevant Plan Year.
Section 2.03.    “Amended Enrollment Agreement” means a new Enrollment Agreement
executed by a Participant that satisfies the requirements of Section 7.05 and
that changes the time and/or form of a distribution for a particular Plan Year.
Section 2.04.    “AWW” means American Water Works Company, Inc. or any successor
thereto.






87323541.3    1    



--------------------------------------------------------------------------------




Section 2.05.    “Base Salary” means, for each Participant, his or her annual
rate of base salary for the Plan Year, before taking into account amounts
deferred under this Plan and amounts deferred to the Savings Plan (or any other
qualified plan of the Employer) and to any section 125 of the Code plan of the
Employer.
Section 2.06.    “Base Salary Deferral” means that portion of Base Salary as to
which a Participant has made an annual irrevocable election to defer receipt
until the date specified in the Participant’s Enrollment Agreement.
Section 2.07.    “Beneficiary” means the person or persons (natural or
otherwise) designated by the Participant as such in accordance with Section
10.01.
Section 2.08.    “Board” means the Board of Directors of AWW.
Section 2.09.    “Bonus” means the amount earned by a Participant for a Plan
Year under the APP, but does not include any other annual incentive plan
maintained by the Employer for which the Participant earns a bonus for the Plan
Year, before taking into account amounts deferred under this Plan with respect
to the Plan Year and amounts deferred to the Savings Plan (or any other
qualified plan of the Employer) and any section 125 of the Code plan of the
Employer.
Section 2.10.    “Bonus Deferral” means the portion of the Bonus as to which a
Participant has made an annual irrevocable election to defer receipt.
Section 2.11.    “Cause” means a finding by the Committee that the Participant
(a) has breached his or her employment or service contract with the Employer, if
any; (b) has engaged in disloyalty to the Employer, including, without
limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty; (c) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information; (d) has breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Employer; or (e) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.
Section 2.12.    “Change of Control” shall be deemed to have occurred if:
(i)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes (x) during the 12-month period ending on the date of any
acquisition of securities, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the voting power of the then outstanding
securities of the Company, or (y) a “beneficial owner,” as defined in clause (x)
above, of more than 50% of the voting power of the then outstanding securities
of the Company;
(ii)    The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, or (B) a sale or other disposition of all
or substantially all of the assets of the Company; or
(iii)    During any period of 12 consecutive months commencing on or after the
Effective Date while the Plan is in effect, directors are elected such that a
majority of the members of the Board are individuals who shall not have been
members of the Board at the beginning of such 12-month period, except (x) in the
case of a director’s death or (y) the election or nomination for election of
each new director who was not a director at the beginning of such 12-month
period where such election was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.
Notwithstanding the foregoing, the Committee may provide for a different
definition of a “Change of Control” in a Grant Agreement if such Grant is
subject to the requirements of section 409A of the Code and the Grant will
become payable on, or in connection with, a Change of Control.
Section 2.13.    “Code” means the Internal Revenue Code of 1986, as amended.
Section 2.14.    “Committee” means the AWW Benefits Administration Committee (or
any successor thereto) or its delegate, or such other committee appointed by the
Board to administer the Plan.


2    

--------------------------------------------------------------------------------




Section 2.15.    “Compensation Limit” means the dollar limitation in effect
under section 401(a)(17) of the Code with respect to a Plan Year, adjusted for
inflation.
Section 2.16.    “Deemed Investment Option” means the deemed investment options
as designated by the Investment Committee for purposes of the Plan, as may be
changed from time to time. Each Participant shall designate the Deemed
Investment Options pursuant to which deemed earnings (or losses) shall be
credited to the Participant’s Account(s) in accordance with Article V.
Section 2.17.    “Designated Subsidiary” means a regulated subsidiary of AWW
that is listed in Exhibit A and any other regulated subsidiary of AWW for which
the Committee subsequently designates as a participating subsidiary for purposes
of the Plan.
Section 2.18.    “Effective Date” means January 1, 2017, the effective date of
this amendment and restatement of the Plan. The “Original Effective Date” means
January 1, 2008, the initial effective date of the Plan.
Section 2.19.    “Employee” means any individual who is actively employed by the
Employer on a full-time basis and whose earnings are reported on Form W-2;
provided, however, that to qualify as an “Employee” for purposes of the Plan the
individual must be a member of a select group of “management or highly
compensation employees” of the Employer, within the meaning of sections 201, 301
and 401 of ERISA, and be specifically designated by the Committee as an Employee
for purposes of the Plan.
Section 2.20.    “Employer” means AWW and each Designated Subsidiary.
Section 2.21.    “Enrollment Agreement” means the authorization form which a
Group I Employee, Group II Employee and Group III Employee files with the
Committee or its designee to make deferrals to the Plan.
Section 2.22.    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
Section 2.23.    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
Section 2.24.    “Group I Deferral Account” means the bookkeeping account
established by AWW to which are credited Group I Deferral Contributions, and
notational earnings and losses thereon.
Section 2.25.    “Group I Deferral Contribution” means the Base Salary Deferral
and Bonus Deferral credited to the Plan by a Group I Employee pursuant to
Section 4.01(b).
Section 2.26.    “Group I Employee” means those Employees who meet the
requirements set forth on the attached Exhibit B for the relevant Plan Year.
Section 2.27.    “Group I Landover Defined Contribution Account” means the
bookkeeping account established by AWW to which are credited Group I Employer
Defined Contributions, and notational earnings and losses thereon.
Section 2.28.    “Group I Employer Defined Contribution” means the amounts
credited to the Plan for a Group I Employee by AWW pursuant to Section 4.01(a).
Section 2.29.    “Group I Matching Account” means the bookkeeping account
established by AWW to which are credited Group I Matching Contributions, and
notational earnings and losses thereon.
Section 2.30.    “Group I Matching Contribution” means the amounts credited to
the Plan for a Group I Employee by AWW pursuant to Section 4.01(c).
Section 2.31.    “Group II Deferral Account” means the bookkeeping account
established by AWW to which are credited Group II Deferral Contributions, and
notational earnings and losses thereon.


3    

--------------------------------------------------------------------------------




Section 2.32.    “Group II Deferral Contribution” means the Base Salary Deferral
and Bonus Deferral credited to the Plan by a Group II Employee pursuant to
Section 4.02(b).
Section 2.33.    “Group II Employee” means those Employees who meet the
requirements set forth on the attached Exhibit C for the relevant Plan Year.
Section 2.34.    “Group II Employer Defined Contribution Account” means the
bookkeeping account established by AWW to which are credited Group II Employer
Defined Contributions, and notational earnings and losses thereon.
Section 2.35.    “Group II Employer Defined Contribution” means the amounts
credited to the Plan for a Group II Employee by AWW pursuant to Section 4.02(a).
Section 2.36.    “Group II Matching Account” means the bookkeeping account
established by AWW to which are credited Group II Matching Contributions, and
notational earnings and losses thereon.
Section 2.37.    “Group II Matching Contribution” means the amounts credited to
the Plan for a Group II Employee by AWW pursuant to Section 4.02(c).
Section 2.38.    “Group III Deferral Account” means the bookkeeping account
established by AWW to which are credited Group III Deferral Contributions, and
notational earnings and losses thereon.
Section 2.39.    “Group III Deferral Contribution” means the Base Salary and
Bonus Deferral credited to the Plan by a Group III Employee pursuant to Section
4.03(a).
Section 2.40.    “Group III Employee” means those Employees who meet the
requirements set forth on the attached Exhibit D for the relevant Plan Year.
Section 2.41.    “Group III Matching Account” means the bookkeeping account
established by AWW to which are credited Group III Matching Contributions, and
notational earnings and losses thereon.
Section 2.42.    “Group III Matching Contribution” means the amounts credited to
the Plan for a Group III Employee by AWW pursuant to Section 4.03(b).
Section 2.43.    “Investment Committee” means the AWW Retirement and Benefits
Plans Investment Committee (or any successor thereto).
Section 2.44.    “Matching Compensation” means (a) for Group I Employees and
Group II Employees - Base Salary, plus Bonus, for the Plan Year, and (b) for
Group III Employees - Base Salary for the Plan Year.
Section 2.45.    “Matching Contribution” means as such term is defined in the
Savings Plan.
Section 2.46.    “Participant” means each Group I Employee, Group II Employee
and Group III Employee who is participating in the Plan in accordance with the
provisions of Article IV. In the event of a Participant’s death, the term
Participant shall mean the Participant’s Beneficiary. In the case of a
Participant’s incompetency, the term Participant shall include an individual
with a duly authorized power of attorney or, in the absence of a duly authorized
power of attorney, the Participant’s personal representative or guardian. An
individual shall remain a Participant until that individual has received full
distribution of any amount credited to the Participant’s Account(s).
Section 2.47.    “Plan” means this plan, called the Nonqualified Savings and
Deferred Compensation Plan for Employees of American Water Works Company, Inc.
and Its Designated Subsidiaries, as may be amended from time to time.
Section 2.48.    “Plan Year” means the 12 month period beginning on each January
1 and ending on the following December 31.


4    

--------------------------------------------------------------------------------




Section 2.49.    “Savings Plan” means the Savings Plan for Employees of American
Water Works Company, Inc. and Its Designated Subsidiaries, as may be amended
from time to time.
Section 2.50.    “Separation Date” means the last day on which a Participant is
employed by an Employer on account of a Separation From Service.
Section 2.51.    “Separation From Service” means a Participant’s separation from
service with the Employer within the meaning of section 409A of the Code and the
regulations issued thereunder.
Section 2.52.    “Special Contribution” means the amount credited to the Plan
for a Group I Employee and Group III Employee during the 2008 Plan Year by AWW
pursuant to Sections 4.01(d) and 4.03(c), respectively. The Group I Employees
and Group III Employees who were eligible to receive the Special Contribution
were those who were specifically designated as eligible to receive such under
the Plan at the time of such Special Contribution. No other Group I Employees or
Group III Employees were eligible to receive the Special Contribution.
Section 2.53.    “Special Contribution Account” means the bookkeeping account
established by AWW to which are credited Special Contributions, and notational
earnings and losses thereon.
Section 2.54.    “Specified Distribution Date” means (a) a specific time within
the meaning of section 409A of the Code and the regulations issued thereunder
that is designated by the Participant in his or her Enrollment Agreement or
Amended Enrollment Agreement, as applicable; (b) provided, however, that (1) the
Specified Distribution Date must be designated as a calendar year; (2) such
calendar year must be later than the calendar year in which the Participant has
vested in all of the amounts credited to his or her Account pursuant to Article
VI; and (3) subject to Section 7.01, such date shall be deemed to be January of
such calendar year.
Section 2.55.    “Specified Employee” means any Participant who, at any time
during the twelve month period ending on the identification date as determined
by the Committee, is a specified employee under section 409A of the Code, as
determined by the Committee. The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and identification date, shall be made by the Committee in accordance with the
provisions of sections 416(i) and 409A of the Code and the regulations issued
thereunder.
Section 2.56.    “Unforeseeable Emergency” means the Participant has experienced
an “unforeseeable emergency” within the meaning of Treas. Reg.
§1.409A-3(i)(3)(i).
ARTICLE III

ADMINISTRATION OF THE PLAN AND DISCRETION
Section 3.01.    Administration. The Committee shall have full power and
authority to interpret the Plan, to prescribe, amend and rescind any rules,
forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations and to take any
other such actions as it deems necessary or advisable in carrying out its duties
under the Plan. All actions taken by the Committee arising out of, or in
connection with, the administration of the Plan or any rules adopted thereunder,
shall, in each case, lie within its sole discretion, and shall be final,
conclusive and binding upon AWW, the Employer, the Board, all Participants, all
Beneficiaries of Participants and all persons and entities having an interest
therein, and a Participant’s participation in the Plan shall constitute that
Participant’s acknowledgement and acceptance of the Committee’s authority and
discretion. The Committee may from time to time adopt rules and regulations
governing the operation of this Plan and may employ and rely on such employees
of the Employer, legal counsel, accountants, and agents, as it may deem
advisable to assist in the administration of the Plan.
Section 3.02.    Compensation of Committee; Expenses. Members of the Committee
shall serve without compensation for their services unless otherwise determined
by the Board. All expenses of administering the Plan shall be paid by AWW.
Section 3.03.    Indemnification. AWW shall indemnify, defend and hold the
Committee harmless from any and all claims, losses, damages, expenses (including
counsel fees) and liability (including any


5    

--------------------------------------------------------------------------------




amounts paid in settlement of any claim or any other matter with the consent of
the Board) arising from any act or omission of such member, except when the same
is due to gross negligence or willful misconduct.
Section 3.04.    Interpretations. Any decisions, actions or interpretations to
be made under the Plan by AWW, the Employer, the Board or the Committee shall be
made in its respective sole discretion, not as a fiduciary and need not be
uniformly applied to similarly situated individuals and shall be final, binding
and conclusive on all persons interested in the Plan.
ARTICLE IV

PARTICIPATION
Section 4.01.    Group I Employees.
(a)    Employer Contributions. Each Plan Year, AWW will make a Group I Employer
Defined Contribution to the Plan on behalf of each Group I Employee who is
employed by the Employer on the first day of such Plan Year. Except as otherwise
provided in this Section 4.01, the amount of such Group I Employer Defined
Contribution for the Plan Year for each Group I Employee will be equal to the
sum of (i) 5.25% of such Group I Employee’s Base Salary in excess of the
Compensation Limit, and (ii) 5.25% of such Group I Employee’s Bonus. Any Group I
Employer Defined Contribution made under this Section 4.01(a) will be credited
to the Group I Employee’s Group I Employer Defined Contribution Account as soon
as administratively practicable following the close of the Plan Year to which
such Group I Employer Defined Contribution relates with respect to Base Salary
for the Plan Year and as soon as administratively practicable following the date
on which the Bonus for the Plan Year is paid to the Group I Employee.
(b)    Deferral Contributions. Each Plan Year, all Group I Employees will be
offered the opportunity to make a Base Salary Deferral with respect to Base
Salary to be paid in the Plan Year and a Bonus Deferral with respect to Bonus to
be earned in the Plan Year. Any Group I Employee may enroll in the Plan
effective as of the first day of a Plan Year by filing a completed and fully
executed Enrollment Agreement with the Committee by a date set by the Committee,
but in any event prior to the first day of the Plan Year. Pursuant to said
Enrollment Agreement, the Group I Employee shall irrevocably elect: (i) the
percentage (up to 20%) (whole percentages only) by which (as a result of payroll
reduction), the Group I Employee’s Base Salary to be paid during that Plan Year
will be deferred to the Plan, and (ii) the percentage (up to 100%) (whole
percentages only) by which (as a result of payroll reduction), the Group I
Employee’s Bonus to be earned during that Plan Year will be deferred to the
Plan. Any Group I Deferral Contribution made under this Section 4.01(b) will be
credited to the Group I Employee’s Group I Deferral Account as soon as
administratively practicable following the end of the month for which the
deferral relates. Each Plan Year, a Group I Employee must complete and fully
execute a new Enrollment Agreement with the Committee by the date set by the
Committee, but in any event prior to the first day of the Plan Year in which
such Enrollment Agreement will become effective. Notwithstanding anything herein
to the contrary, if the Group I Employee experiences an Unforeseeable Emergency,
a Group I Employee may submit a request to the Committee on the form provided by
the Committee to cease the Base Salary Deferrals and/or Bonus Deferrals, being
made in the current Plan Year on the Group I Employee’s behalf. If the Committee
determines that the Group I Employee has experienced an Unforeseeable Emergency,
the cessation of the Group I Employee’s Base Salary Deferrals and/or Bonus
Deferrals will be effective as soon as administratively practicable after the
Committee’s determination, but not later than sixty (60) days following such
determination. Any Group I Employee who ceases Base Salary Deferrals and/or
Bonus Deferrals on account of an Unforeseeable Emergency shall not be eligible
to elect to make any future Base Salary Deferrals and/or Bonus Deferrals for the
remainder of the Plan Year in which the Unforeseeable Emergency occurs. For any
future Plan Year, the Group I Employee will need to execute a new Enrollment
Agreement within the time period described above.
(c)    Matching Contributions. Each Plan Year, each Group I Employee who makes a
Group I Deferral Contribution for the Plan Year will receive a Group I Matching
Contribution equal to (i) the sum of (A) 100% of his or her Group I Deferral
Contribution, up to a maximum of 3% of the Group I Employee’s Matching
Compensation, and (B) 50% of his or her Group I Deferral Contribution, up to a
maximum of the next 2% of the Group I Employee’s Matching Compensation, less
(ii) the maximum amount of Matching Contribution that the Group I Employee is
eligible to receive under the Savings Plan, irrespective of whether the Group I
Employee actually receives the maximum amount of Matching Contribution under the


6    

--------------------------------------------------------------------------------




Savings Plan for the Plan Year. Any Group I Matching Contribution made under
this Section 4.01(c) will be credited to the Group I Employee’s Group I Matching
Account as soon as administratively practicable following the end of the Plan
Year to which it relates (or such other time(s) as the Committee may determine,
in its sole discretion). No Matching Contributions will be made for a Group I
Employee if such Group I Employee does not make any Group I Deferral
Contributions for the Plan Year.
(d)    Special Contribution. Prior to the Effective Date, AWW credited to the
Special Contribution Account certain Special Contributions for the benefit of
those Group I Employees who were specifically designated by the Board to receive
such Special Contributions, the value of which was determined by the Board at
such time. Only those Group I Employees who were specifically designated to
receive the Special Contributions were eligible to receive such Special
Contributions.
(e)    Time of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.01(b), the Group
I Employee shall also designate the time on which such Group I Deferral
Contributions for the Plan Year shall be paid to the Group I Employee. A Group I
Employee may elect one of the following as a permitted time for distribution of
his or her Group I ‘Deferral Contributions for such Plan Year: (i) Separation
From Service; or (ii) a Specified Distribution Date; provided, however, that if
the Group I Employee does not make an election in the Enrollment Agreement as to
the time of payment for his or her Group I Deferral Contributions for the Plan
Year, the Group I Employee shall be deemed to have elected Separation From
Service as the time of payment. A Group I Employee’s Group I Matching
Contributions for such Plan Year shall be paid at the same time as the Group I
Deferral Contributions for the Plan Year are paid to the Group I Employee and no
Group I Employee shall be eligible to make a separate election as to the time
when his or her Group I Matching Contributions for the Plan Year shall be paid
to him or her. A Group I Employee shall separately select the time of the
distribution of his or her Group I Employer Defined Contribution for the
relevant Plan Year among the permitted times set forth in this Section 4.01(e),
provided, that the Group I Employee files a completed and fully executed
Enrollment Agreement with the Committee by the date set by the Committee, but in
any event prior to the first day of the Plan Year for which the Group I Employer
Defined Contribution relates, but if no such election is made by the Group I
Employee, the Group I Employee shall be deemed to have elected Separation From
Service as the time of payment. Except as provided in Section 7.05, the election
as to the time of payment cannot be subsequently changed. The Plan Year election
that shall apply as to the time of distribution for the Special Contribution
shall be the eligible Group I Employee’s 2008 Plan Year election.
(f)    Form of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.01(b), the Group
I Employee shall also designate the form pursuant to which such Group I Deferral
Contributions for the Plan Year shall be paid to the Group I Employee. A Group I
Employee may elect one of the following forms for distribution of his or her
Group I Deferral Contributions for such Plan Year: (i) lump sum or (ii)
substantially equal annual installments that are paid over a period of between
two (2) and ten (10) years, as designated by the Group I Employee in the
Enrollment Agreement; provided, however, that if the Group I Employee does not
make an election in the Enrollment Agreement as to the form of payment for his
or her Group I Deferral Contributions for the Plan Year, the Group I Employee
shall be deemed to have elected lump sum as the form of payment. A Group I
Employee’s Group I Matching Contributions for the Plan Year shall be paid in the
same form as the Group I Deferral Contributions for the Plan Year are paid to
the Group I Employee and no Group I Employee shall be eligible to make a
separate election as to the form in which his or her Group I Matching
Contributions for the Plan Year shall be paid to him or her. A Group I Employee
shall separately select the form of the distribution of his or her Group I
Employer Defined Contribution for the relevant Plan Year among the permitted
forms set forth in this Section 4.01(f), provided, that the Group I Employee
files a completed and fully executed Enrollment Agreement with the Committee by
the date set by the Committee, but in any event prior to the first day of the
Plan Year for which such Group I Employer Defined Contribution relates, but if
no such election is made by the Group I Employee, the Group I Employee shall be
deemed to have elected lump sum as the form of payment. Except as provided in
Section 7.05, the election as to the form of payment cannot be subsequently
changed. The Plan Year election that shall apply as to the form of distribution
for the Special Contribution shall be the eligible Group I Employee’s 2008 Plan
Year election.
(g)    Newly Eligible Group I Employees. Any individual who first qualifies as a
Group I Employee during a particular Plan Year shall not be eligible to
participate in the Plan as a Group I Employee until the following Plan Year.


7    

--------------------------------------------------------------------------------




(h)    Change in Status. If at any time during the Plan Year a Group I Employee
ceases to qualify as such, then the following provisions shall apply.
(i)    Cessation as a Group I Employee. If a Group I Employee ceases to qualify
as a Group I Employee at any time during the Plan Year, but remains employed by
the Employer (or any employer in the Employer’s controlled group), AWW will
credit to (A) such Group I Employee’s Group I Employer Defined Contribution
Account, at the same time that Group I Employer Defined Contributions are
credited to the other Group I Employees’ Group I Employer Defined Contribution
Accounts, an amount equal to the amount that the Group I Employee would have
received if the Group I Employee continued as such for the remainder of the Plan
Year; and (B) such Group I Employee’s Group I Matching Account, at the same time
that Matching Contributions are credited to the other Group I Employees’ Group I
Matching Accounts, an amount equal to the amount that the Group I Employee would
have received if the Group I Employee continued as such for the remainder of the
Plan Year. In addition, the Group I Employee’s Base Salary Deferral and/or Bonus
Deferral for the Plan Year will continue in effect for the remainder of the Plan
Year. The Group I Employee shall not be eligible to receive any further Group I
Employer Defined Contributions and Group I Matching Contributions, or elect to
make Base Salary Deferrals and/or Bonus Deferrals, as a Group I Employee for any
future Plan Year, unless the Group I Employee subsequently qualifies as a Group
I Employee.
(ii)    Termination of Employment for any Reason Other Than Cause. If a Group I
Employee ceases to be employed by an Employer (including any employer in the
Employer’s controlled group) at any time during the Plan Year for any reason
other than a termination of employment by the Employer (or any employer in the
Employer’s controlled group) for Cause, AWW will credit, as soon as
administratively practicable following the date the Group I Employee terminates
employment with the Employer (or any employer in the Employer’s controlled
group), to (x) the Group I Employer Defined Contribution Account of such Group I
Employee, a Group I Employer Defined Contribution equal to the amount that the
Group I Employee accrued for the Plan Year ending on the date such Group I
Employee terminated employment, except that no Group I Employer Defined
Contribution will be credited for any portion of the Bonus, if any, that is paid
to the Group I Employee following the date of his or her termination of
employment, and (y) the Group I Matching Account of such Group I Employee, a
Group I Matching Contribution equal to the amount that the Group I Employee
accrued for the Plan Year ending on the date of such Group I Employee’s
termination of employment.
(iii)    Termination of Employment for Cause. If a Group I Employee ceases to be
employed by an Employer (or any employer in the Employer’s controlled group) at
any time during the Plan Year as a result of a termination of employment by the
Employer (or any employer in the Employer’s controlled group) for Cause, all
Group I Employer Defined Contributions, Group I Matching Contributions and
Special Contributions that have previously been credited on behalf of such Group
I Employee to his or her respective Account(s) shall be forfeited, and no such
amounts shall be credited to such Group I Employee’s Account(s) for the Plan
Year in which such termination of employment occurs.
Section 4.02.    Group II Employees.
(a)    Employer Contributions. Each Plan Year, AWW will make a Group II Employer
Defined Contribution to the Plan on behalf of each Group II Employee who is
employed by the Employer on the first day of the Plan Year. Except as otherwise
provided in this Section 4.02, the amount of such Group II Employer Defined
Contribution for the Plan Year for each Group II Employee will be equal to 5.25%
of such Group II Employee’s Base Salary in excess of the Compensation Limit. Any
Group II Employer Defined Contribution made under this Section 4.02(a) will be
credited to the Group II Employee’s Group II Employer Defined Contribution
Account as soon as administratively practicable following the close of the Plan
Year to which such Group II Employer Defined Contribution relates with respect
to Base Salary for the Plan Year.
(b)    Deferral Contributions. Each Plan Year, all Group II Employees will be
offered the opportunity to make a Base Salary Deferral with respect to Base
Salary to be paid in the Plan Year and a Bonus Deferral with respect to Bonus to
be earned in the Plan Year. Any Group II Employee may enroll in the Plan
effective as of the first day of a Plan Year by filing a completed and fully
executed Enrollment Agreement with the Committee by a date set by the Committee,
but in any event prior to the first day of the Plan Year. Pursuant to said
Enrollment Agreement, the Group II Employee shall irrevocably elect: (i) the
percentage (up to 20%) (whole percentages only) by which (as a result of payroll
reduction); the Group II Employee’s Base Salary to be


8    

--------------------------------------------------------------------------------




paid during that Plan Year will be deferred to the Plan, and (ii) the percentage
(up to 100%) (whole percentages only) by which (as a result of payroll
reduction), the Group II Employee’s Bonus to be earned during that Plan Year
will be deferred to the Plan. Any Group II Deferral Contribution made under this
Section 4.02(b) will be credited to the Group II Employee’s Group II Deferral
Account as soon as administratively practicable following the end of the
applicable month for which the deferral relates. Each Plan Year, a Group II
Employee must complete and fully execute a new Enrollment Agreement with the
Committee by the date set by the Committee, but in any event prior to the first
day of the Plan Year in which such Enrollment Agreement will become effective.
Notwithstanding anything herein to the contrary, if the Group II Employee
experiences an Unforeseeable Emergency, a Group II Employee may submit a request
to the Committee on the form provided by the Committee to cease the Base Salary
Deferrals and/or Bonus Deferrals, being made in the current Plan Year on the
Group II Employee’s behalf. If the Committee determines that the Group II
Employee has experienced an Unforeseeable Emergency, the cessation of the Group
II Employee’s Base Salary Deferrals and/or Bonus Deferrals will be effective as
soon as administratively practicable after the Committee’s determination, but
not later than sixty (60) days following such determination. Any Group II
Employee who ceases Base Salary Deferrals and/or Bonus Deferrals on account of
an Unforeseeable Emergency shall not be eligible to elect to make any future
Base Salary Deferrals and/or Bonus Deferrals for the remainder of the Plan Year
in which the Unforeseeable Emergency occurs. For any future Plan Year, the Group
II Employee will need to execute a new Enrollment Agreement within the time
period described above.
(c)    Matching Contributions. Each Plan Year, each Group II Employee who makes
a Group II Deferral Contribution for the Plan Year will receive a Group II
Matching Contribution equal to (i) the sum of (A) 100% of his or her Group II
Deferral Contribution, up to a maximum of 3% of the Group II Employee’s Matching
Compensation, and (B) 50% of his or her Group II Deferral Contribution, up to a
maximum of the next 2% of the Group II Employee’s Matching Compensation, less
(ii) the maximum amount of Matching Contribution that the Group II Employee is
eligible to receive under the Savings Plan, irrespective of whether the Group II
Employee actually receives the maximum amount of Matching Contribution under the
Savings Plan for the Plan Year. Any Group II Matching Contribution made under
this Section 4.02(c) will be credited to the Group II Employee’s Group II
Matching Account as soon as administratively practicable following the end of
the Plan Year to which it relates (or such other time(s) as the Committee may
determine, in its sole discretion). No Matching Contributions will be made for a
Group II Employee if such Group II Employee does not make any Group II Deferral
Contributions for the Plan Year.
(d)    Time of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.02(b), the Group
II Employee shall also designate the time on which such Group II Deferral
Contributions for the Plan Year shall be paid to the Group II Employee. A Group
II Employee may elect one of the following as a permitted time for distribution
of his or her Group II Deferral Contributions for such Plan Year: (i) Separation
From Service; or (ii) a Specified Distribution Date; provided, however, that if
the Group II Employee does not make an election in the Enrollment Agreement as
to the time of payment for his or her Group II Deferral Contributions for the
Plan Year, the Group II Employee shall be deemed to have elected Separation From
Service as the time of payment. A Group II Employee’s Group II Matching
Contributions for the Plan Year shall be paid at the same time as the Group II
Deferral Contributions for the Plan Year are paid to the Group II Employee and
no Group II Employee shall be eligible to make a separate election as to the
time when his or her Group II Matching Contributions for the Plan Year shall be
paid to him or her. A Group II Employee shall separately select the time of the
distribution of his or her Group II Employer Defined Contribution for the
relevant Plan Year among the permitted times set forth in this Section 4.02(d),
provided, that the Group II Employee files a completed and fully executed
Enrollment Agreement with the Committee by the date set by the Committee, but in
any event prior to the first day of the Plan Year for which the Group II
Employer Defined Contribution relates, but if no such election is made by the
Group II Employee, the Group II Employee shall be deemed to have elected
Separation From Service as the time of payment. Except as provided in Section
7.05, the election as to the time of payment cannot be subsequently changed.
(e)    Form of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.02(b), the Group
II Employee shall also designate the form pursuant to which such Group II
Deferral Contributions for the Plan Year shall be paid to the Group II Employee.
A Group II Employee may elect one of the following forms for distribution of his
or her Group II Deferral Contributions for such Plan Year: (i) lump sum or (ii)
substantially equal annual installments that are paid over a period of between
two (2) and ten (10) years, as designated by the Group II Employee in the


9    

--------------------------------------------------------------------------------




Enrollment Agreement; provided, however, that if the Group II Employee does not
make an election in the Enrollment Agreement as to the form of payment for his
or her Group II Deferral Contributions for the Plan Year, the Group II Employee
shall be deemed to have elected lump sum as the form of payment. A Group II
Employee’s Group II Matching Contributions for the Plan Year shall be paid in
the same form as the Group II Deferral Contributions for the Plan Year are paid
to the Group II Employee and no Group II Employee shall be eligible to make a
separate election as to the form in which his or her Group II Matching
Contributions for the Plan Year shall be paid to him or her. A Group II Employee
shall separately select the form of the distribution of his or her Group II
Employer Defined Contribution for the relevant Plan Year among the permitted
forms set forth in this Section 4.02(e), provided, that the Group II Employee
files a completed and fully executed Enrollment Agreement with the Committee by
the date set by the Committee, but in any event prior to the first day of the
Plan Year for which such Group II Employer Defined Contribution relates, but if
no such election is made by the Group II Employee, the Group II Employee shall
be deemed to have elected lump sum as the form of payment. Except as provided in
Section 7.05, the election as to the form of payment cannot be subsequently
changed.
(f)    Newly Eligible Group II Employees. Any individual who first qualifies as
a Group II Employee during a particular Plan Year shall not be eligible to
participate in the Plan as a Group II Employee until the following Plan Year.
(g)    Change in Status. If at any time during the Plan Year a Group II Employee
ceases to qualify as such, then the following provisions shall apply.
(i)    Cessation as a Group II Employee. If a Group II Employee ceases to
qualify as a Group II Employee at any time during the Plan Year, but remains
employed by the Employer (or any employer in the Employer’s controlled group),
AWW will credit to (A) such Group II Employee’s Group II Employer Defined
Contribution Account, at the same time that Group II Employer Defined
Contributions are credited to the other Group II Employees’ Group II Employer
Defined Contribution Accounts, an amount equal to the amount that the Group II
Employee would have received if the Group II Employee continued as such for the
remainder of the Plan Year; and (B) such Group II Employee’s Group II Matching
Account, at the same time that Matching Contributions are credited to the other
Group II Employees’ Group II Matching Accounts, an amount equal to the amount
that the Group II Employee would have received if the Group II Employee
continued as such for the remainder of the Plan Year. In addition, the Group II
Employee’s Base Salary Deferral and/or Bonus Deferral for the Plan Year will
continue in effect for the remainder of the Plan Year. The Group II Employee
shall not be eligible to receive any further Group II Employer Defined
Contributions and Group II Matching Contributions, or elect to make Base Salary
Deferrals and/or Bonus Deferrals, as a Group II Employee for any future Plan
Year, unless the Group II Employee subsequently qualifies as a Group II
Employee.
(ii)    Termination of Employment for any Reason Other Than Cause. If a Group II
Employee ceases to be employed by an Employer (including any employer in the
Employer’s controlled group) at any time during the Plan Year for any reason
other than a termination of employment by the Employer (or any employer in the
Employer’s controlled group) for Cause, AWW will credit, as soon as
administratively practicable following the date the Group II Employee terminates
employment with the Employer (or any employer in the Employer’s controlled
group), to (x) the Group II Employer Defined Contribution Account of such Group
II Employee, a Group II Employer Defined Contribution equal to the amount that
the Group II Employee accrued for the Plan Year ending on the date such Group II
Employee terminated employment, and (y) the Group II Matching Account of such
Group II Employee, a Group II Matching Contribution equal to the amount that the
Group II Employee accrued for the Plan Year ending on the date of such Group II
Employee’s termination of employment.
(iii)    Termination of Employment for Cause. If a Group II Employee ceases to
be employed by an Employer (or any employer in the Employer’s controlled group)
at any time during the Plan Year as a result of a termination of employment by
the Employer (or any employer in the Employer’s controlled group) for Cause, all
Group II Employer Defined Contributions and all Group II Matching Contributions
that have previously been credited on behalf of such Group II Employee to his or
her respective Account(s) shall be forfeited, and no such amounts shall be
credited to such Group II Employee’s Account(s) for the Plan Year in which such
termination of employment occurs.


10    

--------------------------------------------------------------------------------




Section 4.03.    Group III Employees.
(a)    Deferral Contributions. Each Plan Year, all Group III Employees will be
offered the opportunity to make a Base Salary Deferral with respect to Base
Salary to be paid in the Plan Year and a Bonus Deferral with respect to Bonus to
be earned in the Plan Year. Any Group III Employee may enroll in the Plan
effective as of the first day of a Plan Year by filing a completed and fully
executed Enrollment Agreement with the Committee by a date set by the Committee,
but in any event prior to the first day of the Plan Year. Pursuant to said
Enrollment Agreement, the Group III Employee shall irrevocably elect (i) the
percentage (up to 20%) (whole percentages only) by which (as a result of payroll
reduction), the Group III Employee’s Base Salary to be paid during that Plan
Year will be deferred to the Plan, and (ii) the percentage (up to 100%) (whole
percentages only) by which (as a result of payroll reduction), the Group III
Employee’s Bonus to be earned during that Plan Year will be deferred to the
Plan. Any Group III Deferral Contribution made under this Section 4.03(a) will
be credited to the Group III Employee’s Group III Deferral Account as soon as
administratively practicable following the end of the applicable month for which
the deferral relates. Each Plan Year, a Group III Employee must complete and
fully execute a new Enrollment Agreement with the Committee by the date set by
the Committee, but in any event prior to the first day of the Plan Year in which
such Enrollment Agreement will become effective. Notwithstanding anything herein
to the contrary, if the Group III Employee experiences an Unforeseeable
Emergency, a Group III Employee may submit a request to the Committee on the
form provided by the Committee to cease the Base Salary Deferrals and/or Bonus
Deferrals, being made in the current Plan Year on the Group III Employee’s
behalf. If the Committee determines that the Group III Employee has experienced
an Unforeseeable Emergency, the cessation of the Group III Employee’s Base
Salary Deferrals and/or Bonus Deferrals will be effective as soon as
administratively practicable after the Committee’s determination, but not later
than sixty (60) days following such determination. Any Group III Employee who
ceases Base Salary Deferrals and/or Bonus Deferrals on account of an
Unforeseeable Emergency shall not be eligible to elect to make any future Base
Salary Deferrals and/or Bonus Deferrals for the remainder of the Plan Year in
which the Unforeseeable Emergency occurs. For any future Plan Year, the Group
III Employee will need to execute a new Enrollment Agreement within the time
period described above.
(b)    Matching Contributions. Each Group III Employee who makes a Base Salary
Deferral for the Plan Year will receive a Group III Matching Contribution equal
to (i) 50% of his or her Group III Deferral Contribution, up to a maximum of 5%
of the Group III Employee’s Matching Compensation, less (ii) the maximum amount
of Matching Contribution that the Group III Employee is eligible to receive
under the Savings Plan, irrespective of whether the Group III Employee actually
receives the maximum amount of Matching Contribution under the Savings Plan for
the Plan Year. Any Group III Matching Contribution made under this Section
4.03(b) will be credited to the Group III Employee’s Group III Matching Account
as soon as administratively practicable following the end of the Plan Year to
which it relates (or such other time(s) as the Committee may determine, in its
sole discretion). No Matching Contributions will be made for a Group III
Employee if such Group III Employee does not make any Base Salary Deferral for
the Plan Year.
(c)    Special Contribution. Prior to the Effective Date, AWW credited to the
Special Contribution Account certain Special Contributions for the benefit of
those Group III Employees who were specifically designated by the Board to
receive such Special Contributions, the value of which was determined by the
Board at such time. Only those Group III Employees who were specifically
designated to receive the Special Contributions were eligible to receive the
Special Contributions.
(d)    Time of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.03(a), the Group
III Employee shall also designate the time on which such Group III Deferral
Contribution for the Plan Year shall be paid to the Group III Employee. A Group
III Employee may elect one of the following as a permitted time for distribution
of his or her Group III Deferral Contributions for such Plan Year: (i)
Separation From Service; or (ii) a Specified Distribution Date; provided,
however, that if the Group III Employee does not make an election in the
Enrollment Agreement as to the time of payment for his or her Group III Deferral
Contributions for the Plan Year, the Group III Employee shall be deemed to have
elected Separation From Service as the time of payment. A Group III Employee’s
Group III Matching Contributions ‘for the Plan Year shall be paid at the same
time as the Group III Deferral Contributions for the Plan Year are paid to the
Group Ill Employee and no Group III Employee shall be eligible to make a
separate election as to the time when his or her Group III Matching
Contributions for the Plan Year shall be paid to him or her. Except as provided
in Section 7.05, the election as to the time of payment cannot be subsequently


11    

--------------------------------------------------------------------------------




changed. The Plan Year election that shall apply as to the time of distribution
for the Special Contribution shall be the eligible Group III Employee’s 2008
Plan Year election.
(e)    Form of Distribution. In addition to designating the percentage of
deferrals in the Enrollment Agreement as provided in Section 4.03(a), the Group
III Employee shall also designate the form pursuant to which such Group III
Deferral Contribution for the Plan Year shall be paid to the Group III Employee.
A Group III Employee may elect one of the following forms for distribution of
his or her Group III Deferral Contributions for such Plan Year: (i) lump sum or
(ii) substantially equal annual installments that arc paid over a period of
between two (2) and ten (10) years, as designated by the Group III Employee in
the Enrollment Agreement; provided, however, that if the Group III Employee does
not make an election in the Enrollment Agreement as to the form of payment for
his or her Group III Deferral Contributions for the Plan Year, the Group III
Employee shall be deemed to have elected lump sum as the form of payment. A
Group III Employee’s Group III Matching Contributions for the Plan Year shall be
paid in the same form as the Group III Deferral Contributions for the Plan Year
are paid to the Group III Employee and no Group III Employee shall be eligible
to make a separate election as to the form in which his or her Group III
Matching Contributions for the Plan Year shall be paid to him or her. Except as
provided in Section 7.05, the election as to the form of payment cannot be
subsequently changed. The Plan Year election that shall apply as to the form of
distribution for the Special Contribution shall be the eligible Group III
Employee’s 2008 Plan Year election.
(f)    Newly Eligible Group III Employees. Any individual who first qualifies as
a Group III Employee during a particular Plan Year shall not be eligible to
participate in the Plan as a Group III Employee until the following Plan Year.
(g)    Change in Status. If at any time during the Plan Year a Group III
Employee ceases to qualify as such, then the following provisions shall apply.
(i)    Cessation as a Group III Employee. If a Group III Employee ceases to
qualify as a Group III Employee at any time during the Plan Year, but remains
employed by the Employer (or any employer in the Employer’s controlled group),
AWW will credit to such Group III Employee’s Group III Matching Account, at the
same time that Group III Matching Contributions are credited to the other Group
III Employees’ Group III Matching Accounts, an amount equal to the amount that
the Group III Employee would have received if the Group III Employee continued
as such for the remainder of the Plan Year. In addition, the Group III
Employee’s Base Salary Deferral and/or Bonus Deferral for the Plan Year will
continue in effect for the remainder of the Plan Year. The Group III Employee
shall not be eligible to receive any further Group III Matching Contributions,
or elect to make Base Salary Deferrals and/or Bonus Deferrals as a Group III
Employee for any future Plan Year, unless the Group III Employee subsequently
qualifies as a Group III Employee.
(ii)    Termination of Employment for any Reason Other Than Cause. If a Group
III Employee ceases to be employed by an Employer (including any employer in the
Employer’s controlled group) at any time during the Plan Year for any reason
other than a termination of employment by the Employer (or any employer in the
Employer’s controlled group) for Cause, AWW will credit, as soon as
administratively practicable following the date the Group III Employee
terminates employment with the Employer (or any employer in the Employer’s
controlled group), to the Group III Matching Account of such Group III Employee
a Group III Matching Contribution equal to the amount that the Group III
Employee accrued for the Plan Year ending on the date of such Group III
Employee’s termination of employment.
(iii)    Terminal ion of Employment for Cause. If a Group III Employee ceases to
be employed by an Employer (or any employer in the Employer’s controlled group)
at any time during the Plan Year as a result of a termination of employment by
the Employer (or any employer in the Employer’s controlled group) for Cause, all
Group III Matching Contributions and Special Contributions that have previously
been credited on behalf of such Group III Employee to his or her respective
Account(s) shall be forfeited, and no such amounts shall be credited to such
Group III Employee’s Account(s) for the Plan Year in which such termination of
employment occurs.


12    

--------------------------------------------------------------------------------




ARTICLE V

INVESTMENT CREDITS AND FUNDING
Section 5.01.    Deemed Investment Options. The Deemed Investment Options
available under the Plan shall consist of those funds that the Investment
Committee has designated as the Deemed Investment Options under the Plan, which
for this purpose will include various funds designated by the Investment
Committee; provided, however, the Investment Committee reserves the right, on a
prospective basis, to add or delete Deemed Investment Options. Notwithstanding
that the rates of return credited to Participants’ Account(s) under the Deemed
Investment Options are based upon the actual performance of the investment funds
designated by the Investment Committee, AWW shall not be obligated to invest any
amounts credited to a Participant’s Account(s) under this Plan, or any other
amounts, in such portfolios or in any other investment funds. The Plan shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of AWW or an Employer for payment of any distributions
hereunder. Notwithstanding the foregoing, however, the Investment Committee may,
but shall not be required, to authorize the establishment of a trust or the
purchase of insurance to serve as a funding vehicle for AWW’s obligations with
respect to the Plan. In any event, the obligation of AWW hereunder shall
constitute a general, unsecured obligation, payable solely from the general
assets of AWW, and no Participant shall have any rights to any specific assets
of AWW or any Employer.
Section 5.02.    Returns on Accounts. A Participant’s Account(s) shall be
credited with returns in accordance with the Deemed Investment Options elected
by the Participant from time to time; provided, however, that if the Participant
does not affirmatively elect a Deemed Investment Option, until the Participant
makes an affirmative election as to the Deemed Investment Options under the
Plan, the Participant will be deemed to have elected the default investment
option that the Investment Committee has designated for this purpose. Unless
otherwise provided under this Plan, Participants may allocate the amounts
credited to their Account(s), as applicable, among the Deemed Investment Options
available under the Plan only in whole percentages of not less than one percent.
The rate of return, positive or negative, credited under each Deemed Investment
Option is based upon the actual investment performance of the investment fund(s)
designated by the Investment Committee from time to time, and shall equal the
total return of such investment fund net of asset based charges, including,
without limitation, money management fees, fund expenses and mortality and
expense risk insurance contract charges.
Section 5.03.    Changes in Deemed Investment Options. A Participant may change
the Deemed Investment Options to which the Participant’s Account(s) are deemed
to be allocated on such basis as determined by the Investment Committee in its
sole discretion. Each such change may include (a) reallocation of the
Participant’s existing Account(s) in whole percentages of not less than one
percent, and/or (b) change in investment allocation of amounts to be credited to
the Participant’s Account(s) in the future, as the Participant may elect.
Section 5.04.    Valuation of Accounts. The value of a Participant’s Account(s)
as of any date shall equal the amounts theretofore credited to such Account(s),
including any earnings (positive or negative) deemed to be earned on such
Account(s) in accordance with Section 5.02 through the day preceding such date,
less the amounts theretofore deducted from such Account(s).
Section 5.05.    Statement of Accounts. The Committee shall provide to each
Participant, at such intervals determined by the Committee, a statement in such
form as the Committee deems desirable setting forth the balance standing to the
credit of each Participant in each of his or her Account(s).
ARTICLE VI

VESTING
Section 6.01.    Vesting for Group I Employees.
(a)    Employer Contributions. Unless the Committee determines otherwise, a
Group I Employee shall be fully vested in the amounts credited to his or her
Group I Employer Defined Contribution


13    

--------------------------------------------------------------------------------




Account upon the earliest of: (a) his or her completion of five (5) years of
service with the Employer; (b) his or her attainment of age 65 while an
Employee; (c) if he or she was an Employee at the time of his or her death, the
date of his or her death; or (d) if he or she was an Employee at the time of the
Change of Control, the date of a Change of Control. For this purpose, a Group I
Employee shall be credited with a year of service for each twelve (12)
consecutive months of employment as an Employee, measured from service his or
her employment commencement date with the Employer and each anniversary thereof,
plus any additional years of service credited under the AWW Executive Severance
Policy, as it may be amended from time to time.
(b)    Deferral Contributions. A Group I Employee shall at all times be fully
vested in the amounts credited to his or her Group I Deferral Account.
(c)    Matching Contributions. A Group I Employee shall at all times be fully
vested in the amounts credited to his or her Group I Matching Account.
(d)    Special Contribution. A Group I Employee shall at all times be fully
vested in the amounts credited to his or her Special Contribution Account.
Section 6.02.    Vesting for Group II Employees.
(a)    Employer Contributions. Unless the Committee determines otherwise, a
Group II Employee shall be fully vested in the amounts credited to his or her
Group II Employer Defined Contribution Account upon the earliest of: (a) his or
her completion of five (5) years of service with the Employer; (b) his or her
attainment of age 65 while an Employee; (c) if he or she was an Employee at the
time of his or her death, the date of his or her death; or (d) if he or she was
an Employee at the time of the Change of Control, the date of a Change of
Control. For this purpose, a Group II Employee shall be credited with a year of
service for each twelve (12) consecutive months of employment as an Employee,
measured from his or her employment commencement date with the Employer and each
anniversary thereof.
(b)    Deferral Contributions. A Group II Employee shall at all times be fully
vested in the amounts credited to his or her Group II Deferral Account.
(c)    Matching Contributions. A Group II Employee shall at all times be fully
vested in the amounts credited to his or her Group II Matching Account.
Section 6.03.    Vesting for Group III Employees.
(a)    Deferral Contributions. A Group III Employee shall at all times be fully
vested in the amounts credited to his or her Group III Deferral Account.
(b)    Matching Contributions. A Group III Employee shall at all times he fully
vested in the amounts credited to his or her Group III Matching Account.
(c)    Special Contribution. A Group III Employee shall at all times be fully
vested in the amounts credited to his or her Special Contribution Account.
ARTICLE VII

DISTRIBUTIONS
Section 7.01.    Distributions. If a Participant is entitled to receive a
distribution of the vested amount credited to his or her Account(s) under the
Plan on account of Separation From Service, unless the Participant has filed an
Amended Enrollment Agreement pursuant to Section 7.05, such amount shall
commence to be distributed to the Participant in the form selected by the
Participant for such Plan Year in the January of the Plan Year that follows the
Plan Year in which his or her Separation From Service occurs; provided, however,
that if the Participant is a Specified Employee at the time of his or her
Separation From Service the provisions of Section 7.02 below shall apply to such
distribution. If a Participant is entitled to receive a distribution of the
vested amount credited to his or her Account(s) under the Plan on account of a
Specified Distribution Date, unless the Participant has filed an Amended
Enrollment Agreement pursuant to Section 7.05, such amount shall


14    

--------------------------------------------------------------------------------




commence to be distributed to the Participant in the form selected by the
Participant on such Specified Distribution Date. If a Participant elects to
receive his or her benefit in the form of a lump sum, the value of the
Participant’s Account(s) attributable to the relevant Plan Years that will be
distributed on account of a lump sum will be determined as of the first business
day of the month in which the distribution occurs. If a Participant elects to
receive his or her benefits in the form of installments, the value of the
Participant’s Account(s) that will be distributed on account of installments
shall be equal to (A) the value of such Account as of the first business day of
the month in which the distribution occurs, divided by (B) the number of annual
installment payments elected by the Participant for such Plan Year’s
contributions. The remaining annual installments shall be equal to (1) the value
of such Account(s) as of the first business day of the month in which the
distribution occurs for such Plan Year’s contributions, divided by (2) the
number of installments remaining for such Plan Year’s contributions.
Section 7.02.    Distributions on Separation From Service for Participants Who
Are Deemed Specified Employees. Unless the Participant has filed an Amended
Enrollment Agreement pursuant to Section 7.05, any Participant who is deemed a
Specified Employee at the time of his or her Separation From Service and
designated (or is deemed to have designated) Separation From Service as the time
for distribution of the vested amounts credited to his or her Account(s) under
the Plan for the Plan Year, shall commence to receive such distribution(s) under
the Plan on the later of (i) as soon as administratively practicable following
the first day of the seventh month following the Participant’s Separation Date,
but no later than thirty (30) days following such date, or (ii) the January of
the Plan Year that follows the Plan Year in which his or her Separation From
Service occurs. If a distribution payable in installments is delayed because of
the immediately preceding sentence, the first distribution will be equivalent to
the installment that the Participant would have received for the first six (6)
months following the Participant’s Separation From Service and the remaining
installments shall be paid in accordance with the schedule designated by the
Participant in the Enrollment Agreement or Amended Enrollment Agreement, if any,
as if the installments commenced on the Participant’s Separation Date. A
distribution paid pursuant to this Section 7.02 shall be paid by AWW. If a
Participant elects to receive his or her benefit in the form of a lump sum, the
value of the Participant’s Account(s) attributable to the relevant Plan Years
that will be distributed on account of a lump sum will be determined as of the
first business day of the month in which the distribution occurs. If a
Participant elects to receive his or her benefits in the form of installments,
the value of the Participant’s Account(s) that will be distributed on account of
installments shall be equal to (A) the value of such Account as of the first
business day of the month in which the distribution occurs, divided by (B) the
number of annual installment payments elected by the Participant for such Plan
Year’s contributions. The remaining annual installments shall be equal to (1)
the value of such Account(s) as of the first business day of the month in which
the distribution occurs for such Plan Year’s contributions, divided by (2) the
number of installments remaining for such Plan Year’s contributions.
Section 7.03.    Death of Participant. If a Participant dies prior to
commencement of his or her benefit under the Plan, the Participant’s Beneficiary
shall receive a lump sum distribution of the entire vested amount credited to
the Participant’s Account(s) as soon as administratively practicable following
the date of the Participant’s death, but no later than sixty (60) days following
the date of such death. If a Participant dies after commencement of his or her
benefit under the Plan, the Participant’s Beneficiary shall receive a lump sum
distribution of the remaining installments payable to the Participant under the
Plan as soon as administratively practicable following the date of the
Participant’s death, but not later than sixty (60) days following the date of
the Participant’s death. The value of the Participant’s Account(s) subject to
such distribution will be determined as of the first business day of the month
in which the distribution occurs.
Section 7.04.    Distribution While Employed on Account of an Unforeseeable
Emergency. In the event that the Committee, upon written request of a
Participant, determines, in its sole discretion, that the Participant has
suffered an Unforeseeable Emergency, AWW shall pay from the Participant’s Group
I Deferral Account, Group II Deferral Account, or Group III Deferral Account, as
applicable, as soon as practicable following such determination, but not later
than sixty (60) days, an amount necessary to meet the Unforeseeable Emergency,
after deduction of any and all taxes as may be required pursuant to Section
10.07. Except as otherwise provided in regulations under section 409A of the
Code, the amounts distributed to a Participant pursuant to an Unforeseeable
Emergency shall not exceed the amounts necessary to satisfy such Unforeseeable
Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement of compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). With respect to that portion of the Group I


15    

--------------------------------------------------------------------------------




Deferral Account, Group II Deferral Account, or Group III Deferral Account, as
applicable, which is distributed to a Participant, in accordance with this
Section 7.04, the value of such amount shall be reduced from the Participant’s
Group I Deferral Account, Group II Deferral Account, or Group III Deferral
Account, as applicable.
Notwithstanding anything in this Plan to the contrary, a Participant who
receives a distribution pursuant to this Section 7.04 in any Plan Year shall not
be entitled to make any further Group I Deferral Contributions, Group II
Deferral Contributions, or Group III Deferral Contributions, as applicable, for
the remainder of such Plan Year. No distributions pursuant to this Section 7.04
may be made from the Participant’s Group I Employer Defined Contribution
Account, Group I Matching Account, Group II Employer Defined Contribution
Account, Group II Matching Account, Group III Matching Account or Special
Contribution Account. The value of the Participant’s Account(s) subject to such
distribution will be determined as of the first business day of the month in the
distribution occurs.
Section 7.05.    Change in Time and/or Form. A Participant may change the time
and/or form of a distribution designated in an Enrollment Agreement for a
particular Plan Year by filing an Amended Enrollment Agreement with the
Committee in accordance with the requirements of this Section 7.05.
Specifically, to change the time and/or form of a distribution for a particular
Plan Year, the Amended Enrollment Agreement applicable to such distribution (i)
will not become effective for the twelve (12) month period after the date on
which the Amended Enrollment Agreement is filed with the Committee; (ii) the
distribution cannot commence for a period that is not less than five (5) years
from the date such payment was originally scheduled to commence pursuant to the
original Enrollment Agreement; and (iii) cannot be made less than twelve (12)
months prior to the date of the scheduled payment. Except as provided in Section
7.03, once payment has commenced, the form of such payment shall not be
modified.
Section 7.06.    Type of Distribution. All distributions from the Plan will be
paid to the Participant in cash.
ARTICLE VIII

AMENDMENT AND TERMINATION
Section 8.01.    Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Committee; provided, however,
that, except as provided below, no such amendment, suspension, discontinuance or
termination shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Account as of the
effective date of such amendment, suspension, discontinuance or termination.
Notwithstanding anything to the contrary in this Section 8.01, if the Committee
determines that, in order to comply with the requirements of section 409A of the
Code, additional changes must be made to the Plan, then the Committee may, in
its sole discretion and without the consent of a Participant, amend the Plan to
comply with such requirements. If the Committee terminates the Plan,
Participants shall be entitled to a distribution of their benefit under the Plan
if the termination is on account of a permitted distribution event under Treas.
Reg. §1.409A-3(j)(4)(ix)(A), (B), (C) or (D) and the requirements, as
applicable, of such regulations are met with respect to the termination of the
Plan and distribution of benefits hereunder.
ARTICLE IX

CLAIMS PROCEDURES
Section 9.01.    Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the Committee,
setting forth the claim.
Section 9.02.    Claim Decision. Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety (90) days for
reasonable cause. If the claim is denied in whole or in part, the Claimant shall
be provided a written explanation, using language calculated to be understood by
the Claimant, setting forth: (a) the specific reason or reasons for such denial;
(b)


16    

--------------------------------------------------------------------------------




the specific reference to relevant provisions of the Plan on which such denial
is based; (c) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation why such material or
such information is necessary; (d) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; (e) the time limits
for requesting a review; and (f) that the Claimant has the right to bring an
action for benefits under section 502 of ERISA following an adverse
determination on review.
Section 9.03.    Request for Review. Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review its determination. The Claimant, or his or her
duly authorized representative, may, but need not, review the pertinent
documents and submit issues and comments in writing for consideration by the
Committee. If the Claimant does not request a review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the determination.
Section 9.04.    Review of Decision. Within sixty (60) days after the
Committee’s receipt of a request for review, it will review the initial
determination. After considering all materials presented by the Claimant, the
Committee will render a written opinion, written in a manner calculated to be
understood by the Claimant. If the decision is adverse, the written opinion will
(a) set forth the specific reasons for the decision and specific references to
the relevant provisions of this Plan on which the decision is based; and (b)
include a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim and that the Claimant may bring an
action under section 502(a) of ERISA. If special circumstances require that the
sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.
Section 9.05.    Limitations on Claims. A Participant (or Beneficiary, if
applicable) shall have no right to bring any action at law or equity regarding a
claim for benefits under the Plan, unless and until he or she exhausts his or
her rights to review under Article IX in accordance with the time frames set
forth therein. No action at law or in equity shall be brought to recover
benefits under the Plan later than two years from the date of the Committee’s
final determination following the request for review of an adverse benefit
determination made under Article IX. Notwithstanding the foregoing, if the
applicable, analogous New Jersey statute of limitations has run or will run
before the aforementioned two-year period, the New Jersey statute of limitations
is controlling. No action at law or in equity shall be brought in connection
with the Plan except in the U.S. District Court for the District of New Jersey.
ARTICLE X

MISCELLANEOUS
Section 10.01.    Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee, or its designee. If no Beneficiary
has been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be, in descending order, (a)
the Participant’s spouse, (b) the person, persons or trust designated by the
Participant as direct or contingent beneficiary in a manner prescribed by the
Committee, or (c) if the Participant has no spouse and has failed to make an
effective beneficiary designation, the Participant’s estate. If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal percentages, unless the Participant has specifically designated
otherwise. If the Participant and his or her spouse are divorced or legally
separated, the designation of the spouse as Beneficiary under the Plan is
automatically rescinded, provided the Plan receives notice prior to
distribution, unless the Participant completes a new Beneficiary designation
naming the prior spouse as Beneficiary.
Section 10.02.    Limitation of Participant’s Right. Nothing in this Plan shall
be construed as conferring upon any Participant any right to continue in the
employment of the Employer (or any employer in the Employer’s controlled group),
nor shall it interfere with the rights of the Employer (or any employer in the
Employer’s controlled group) to terminate the employment of any Participant
and/or to take any personnel


17    

--------------------------------------------------------------------------------




action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan. Any amounts payable hereunder shall not be deemed
salary or other compensation to a Participant for the purposes of computing
benefits to which the Participant may be entitled under any other arrangement
established by the Employer (or any employer in the Employer’s controlled group)
for the benefit of its employees.
Section 10.03.    No Limitation on Employer Actions. Nothing contained in the
Plan shall be construed to prevent the Employer from taking any action which is
deemed by it to be appropriate or in its best interest. No Participant,
Beneficiary, or other person shall have any claim against the Employer as a
result of such action.
Section 10.04.    Obligations to the Employer. To the maximum extent permitted
under section 409A of the Code and its corresponding regulations, if a
Participant becomes entitled to a distribution of benefits under the Plan, and
if at such time the Participant has outstanding any debt, obligation, or other
liability representing an amount owing to the Employer, then AWW may offset such
amount owed to the Employer against the amount of benefits otherwise
distributable. Such determination shall be made by the Committee.
Section 10.05.    Nonalienation of Benefits. Except as expressly provided
herein, no Participant or Beneficiary shall have the power or right to transfer
(otherwise than by will or the laws of descent and distribution), alienate, or
otherwise encumber the Participant’s interest under the Plan. AWW’s obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of AWW’s assets or (b)
any corporation or partnership into which AWW may be merged or consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s Beneficiaries, heirs, executors, administrators or successors in
interest.
Section 10.06.    Protective Provisions. Each Participant shall cooperate with
AWW by furnishing any and all information requested by AWW in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as AWW may deem necessary and taking such other relevant action as may be
requested by AWW. If a Participant refuses to cooperate, AWW shall have no
further obligation to the Participant under the Plan, other than payment to such
Participant of the then current balance of the Participant’s Accounts in
accordance with his or her prior elections.
Section 10.07.    Withholding Taxes. AWW and/or the Employer may make such
provisions and take such action as it may deem necessary or appropriate for the
withholding of any taxes which AWW and/or the Employer is required by any law or
regulation of any governmental authority, whether Federal, state or local, to
withhold in connection with any deferrals to, amounts credited to and benefits
payable under the Plan, including, but not limited to, withholding of
appropriate sums from any amount payable to the Participant (or his or her
Beneficiary) under the Plan or otherwise payable to the Participant from other
sources. Each Participant, however, shall be responsible for the payment of all
individual tax liabilities relating to any such deferrals, credits and benefits.
Section 10.08.    Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of AWW, and no segregation
of any assets whatsoever for such benefits shall be made. With respect to any
payments not yet made to a Participant, nothing contained herein shall give any
such Participant any rights to assets that are greater than those of a general
creditor of AWW.
Section 10.09.    Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
Section 10.10.    Governing Law. The Plan shall be construed in accordance with
and governed by the laws of the State of New Jersey, without reference to the
principles of conflict of laws.
Section 10.11.    Headings. Headings are inserted in this Plan for convenience
of reference only and are to be ignored in the construction of the provisions of
the Plan.


18    

--------------------------------------------------------------------------------




Section 10.12.    Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.
Section 10.13.    Notice. Any notice required or permitted under the Plan shall
be sufficient if in writing and hand delivered or sent by registered or
certified mail. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to AWW’s address. Mailed notice to a Participant or Beneficiary shall
be directed to the individual’s last known address in the Employer’s records.
Section 10.14.    Incapacity. In the event that any amount becomes payable under
the Plan to a person who, in the sole judgment of the Committee, is considered
by reason of physical or mental condition to be unable to give a valid receipt
therefore, the Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Committee, AWW and the Employer.
Section 10.15.    Section 409A. The Plan is intended to comply with the
applicable requirements of section 409A of the Code and its corresponding
regulations and related guidance, and shall be administered in accordance with
section 409A of the Code to the extent section 409A of the Code applies to the
Plan. Notwithstanding anything in the Plan to the contrary, elections to defer
Base Salary and Bonus, as applicable, to the Plan, and distributions from the
Plan, may only be made in a manner and upon an event permitted by section 409A
of the Code. To the extent that any provision of the Plan would cause a conflict
with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. Other than on a valid Enrollment Agreement or
Amended Enrollment Agreement, in no event shall a Participant, directly or
indirectly, designate the calendar year of payment. For avoidance of doubt,
deferrals under the Plan are maintained on a Plan Year basis.
Executed this first day of January, 2017.


19    

--------------------------------------------------------------------------------






EXHIBIT A
REGULATED DESIGNATED SUBSIDIARIES
America Water Works Company, Inc.
American Water Works Service Company, Inc.
California-American Water Company
Hawaii-American Water Company
Illinois-American Water Company, Inc.
Indiana-American Water Company, Inc.
Iowa-American Water Company
Kentucky-American Water Company
Maryland-American Water Company
Michigan-American Water Company
Missouri-American Water Company
New Jersey-American Water Company, Inc.
New York American Water Company, Inc.
Pennsylvania-American Water Company
Tennessee-American Water Company
Virginia-American Water Company
West Virginia-American Water Company




20    

--------------------------------------------------------------------------------






EXHIBIT B
GROUP I EMPLOYEES
A non-union Employee hired or rehired by the Employer on or after January 1,
2006 and who is employed by the Employer at a salary level of 60 or above.




21    

--------------------------------------------------------------------------------






EXHIBIT C
GROUP II EMPLOYEES
A non-union Employee hired or rehired by the Employer on or after January 1,
2006 and who meets the following requirements: (i) is employed at the level of
below 60, (ii) the sum of the non-union Employee’s (A) Base Salary for the
immediately prior Plan Year, and (B) Bonus that was paid in the immediately
prior Plan Year, is greater than the Compensation Limit for the Plan Year in
which the Employee will be eligible to participate in the Plan; and (iii) is
designated as a Group II Employee by the Committee for the Plan Year.
Notwithstanding the foregoing, the Committee may, in its sole discretion, waive
the requirement in clause (ii) above with respect to any non-union Employee and
designate such non-union Employee as a Group II Employee for the Plan Year.




22    

--------------------------------------------------------------------------------






EXHIBIT D
GROUP III EMPLOYEES
A non-union Employee hired prior to January 1, 2006, is employed by the Employer
as of the Original Effective Date, and who meets one of the following
requirements:
1.    Is employed with the Employer at a level of 60 or above; or
2.    (i) is employed at the level of below 60; (ii) the non-union Employee’s
Base Salary for the immediately prior Plan Year is greater than the Compensation
Limit for the Plan Year in which the Employee will be eligible to participate in
the Plan; and (iii) is designated as a Group III Employee by the Committee for
the Plan Year. Notwithstanding the foregoing, the Committee may, in its sole
discretion, waive the requirement in clause (ii) above with respect to any
non-union Employee and designate such non-union Employee as a Group III Employee
for the Plan Year.






23    